     Case 3:19-cv-03081-S Document 6 Filed 01/24/20                   Page 1 of 2 PageID 40



                               UNITED STATES DISTRICT COURT
                                NORTHERN DISTRICT OF TEXAS
                                     DALLAS DIVISION


JANE DOE, ON BEHALF OF               )
JAN DOE, A Minor                     )
Plaintiffs,                          )
                                     )                                 Case No: 3:19-cv-03081-S
       -vs-                          )
                                     )
DALLAS INDEPENDENT SCHOOL            )
DISTRICT; LILLIANA SOLANO,           )
INDIVIDUALLY and in her OFFICIAL     )
CAPACITY as HILLCREST H.S.           )
REGISTRAR; CHRIS BAYER,              )
INDIVIDUALLY and in his OFFICIAL     )
CAPACITY as HILLCREST H.S. PRINCIPAL )
VON HARRIS, INDIVIDUALLY and         )
In his OFFICAL CAPACITY as           )
HILLCREST H.S. HEAD BASKETBALL       )
COACH; ANDY TODD, INDIVIDUALLY       )
And in his OFFICIAL CAPACITY         )
ATHLETIC COORDINATOR; AND            )
SIDNEY BOUVIER GALSTRAP-PORTLEY )


                         WAIVER OF THE SERVICE OF SUMMONS



        TO:     Chris Bayer, by and through his counsel of record Kathryn Long of Thompson &
                Horton, LLP, 500 North Akard Street, Suite 3150, Dallas, Texas 75201

I have received your request to waive service of a summons in this action along with a copy of
the complaint, two copies of this waiver form, and a prepaid means of returning one signed copy
of the form to you.

I, or the entity I represent, agree to save the expense of serving a summons and complaint in this
case.

I understand that I, or the entity I represent, will keep all defenses or objections to the lawsuit,
the court’s jurisdiction, and the venue of the action, but that I waive any objections to the
absence of a summons or of service.


Waiver of Service of Summons                                                                           1
     Case 3:19-cv-03081-S Document 6 Filed 01/24/20                 Page 2 of 2 PageID 41



I also understand that I, or the entity I represent, must file and serve an answer or a motion under
Rule 12 within 60 days from January 13, 2020, the date when this request was sent. If I fail to
do so, a default judgment will be entered against me or the entity I represent.



Dated: January 16, 2020
       ___________________                            /s/ Kathryn E. Long
                                                      _________________________________
                                                      Kathryn Long or Representative Attorney

______________________________                        Kathryn E. Long
                                                      _________________________________
Chris Bayer                                           Printed name

                                                      Thompson & Horton, LLP
                                                      500 North Akard Street, Suite 3150
                                                      Dallas, Texas 75201
                                                      972 734-5613 – Office
                                                      Klong@Thompsonhorton.com




Waiver of Service of Summons                                                                       2
